Exhibit 10.1

SECOND AMENDMENT

THIS SECOND AMENDMENT (the “Second Amendment”) is entered into this 29th day of
August, 2006, by and between HOWARD HUGHES PROPERTIES, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”) and CARDIOVASCULAR BIOTHERAPEUTICS,
Inc., a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Lease, dated November 1, 2005,
as amended by the First Amendment dated January 11, 2006 (collectively, the
“Lease”) for space at Plaza West, 1635 Village Center Circle, Suite 250, Las
Vegas, Nevada 89134 (the “Original Premises”).

B. Landlord and Tenant have agreed, effective as of the Expansion Space
Commencement Date (as defined in paragraph 1 below) to expand the Original
Premises to include approximately three thousand nine hundred eleven
(3,911) square feet of Rentable Area and three thousand four hundred
thirty-seven (3,437) square feet of Usable Area as more specifically shown as
Suite 260 in the floor plan attached to this Second Amendment as “Exhibit A” and
incorporated herein by reference (the “Expansion Space”) upon all the same terms
and conditions contained in the Lease, except as set forth herein.

C. Landlord and Tenant have agreed that the term of the Lease for the Expansion
Space (the “Expansion Period”) shall run conterminous with the term of the Lease
for the Original Premises, expiring on February 28, 2011.

NOW THEREFORE, based upon the covenants and promises contained herein and other
good and valuable consideration, Landlord and Tenant mutually agree as follows:

1. Commencement Date.

(a) Notwithstanding any provision to the contrary contained in the Lease, and
subject to the terms and conditions contained herein, the commencement date of
the Lease for the Expansion Space shall be September 1, 2006 (the “Expansion
Space Commencement Date”). Landlord will deliver to Tenant and Tenant will
accept the Expansion Space on the Expansion Space Commencement Date in its
“as-is” condition. Tenant acknowledges that neither Landlord nor its agents or
employees have made any representations or warranties as to the suitability or
fitness of the Expansion Space for the conduct of Tenant’s business or for any
other purpose. Neither Landlord nor its agents or employees have agreed to
undertake any alterations or construct any tenant improvements to the Original
Premises or the Expansion Space.

 

1



--------------------------------------------------------------------------------

(b) Even though the Expansion Period commences on the Expansion Space
Commencement Date, Tenant shall be permitted to occupy the Expansion Space upon
mutual execution of this Second Amendment and Tenant’s payment of the first
months Rent due for the Expansion Period (“Early Occupancy”). Tenant’s Early
Occupancy of the Expansion Space is conditioned upon Tenant’s agreement to be
responsible for all other obligations existing under the Lease. Any early entry
will be at Tenant’s sole risk and subject to all the terms and provisions of
this Lease as though the Expansion Space Commencement Date had occurred, except
for the payment of Rent (other than the first months Rent), which will commence
on the Commencement Date.

(c) Tenant shall diligently apply for all licenses and permits in relation to
the Expansion Space. In the event Tenant’s receipt of its business license is
delayed due to requirements resulting from the fire inspection to be done during
the permitting process, the Commencement Date shall be delayed only if (i) the
fire inspection requires certain work be done to the Expansion Space prior to
any occupancy, and (ii) the work required is due to conditions that existed
prior to Tenant’s Early Occupancy period.

2. Premises. Effective as of the Expansion Space Commencement Date, Landlord and
Tenant agree that the Premises, as such term is used in the Lease, shall mean
the Original Premises and the Expansion Space and shall be stipulated for all
purposes to contain eleven thousand one hundred one (11,101) square feet of
Rentable Area and nine thousand seven hundred sixty-two (9,762) square feet of
Usable Area.

3. Base Rent. Commencing on the Expansion Space Commencement Date, the Base Rent
for the Expansion Space shall be determined as follows:

(i) Commencing on the Expansion Space Commencement Date and continuing through
February 28, 2007, the Base Rent for the Expansion Space shall be Twenty-Eight
and 20/100 Dollars ($28.20) per year for each square foot of Rentable Area of
the Expansion Space, which is equal to Nine Thousand One Hundred Ninety and
85/100 Dollars ($9,190.85) per month.

(ii) Commencing March 1, 2007 and continuing through February 29, 2008, the Base
Rent for the Expansion Space shall be Twenty-Nine and 05/100 Dollars ($29.05)
per year for each square foot of Rentable Area of the Expansion Space, which is
equal to One Hundred Thirteen Thousand Six Hundred Fourteen and 55/100 Dollars
($113,614.55) per annum.

(iii) Commencing March 1, 2008 and continuing through February 29, 2009, the
Base Rent for the Expansion Space shall be Twenty-Nine and 92/100 Dollars
($29.92) per year for each square foot of Rentable Area of the Expansion Space,
which is equal to One Hundred Seventeen Thousand Seventeen and 12/100 Dollars
($117,017.12) per annum.

(iv) Commencing March 1, 2009 and continuing through February 28, 2010, the Base
Rent for the Expansion Space shall be Thirty and 82/100 Dollars ($30.82) per
year for each square foot of Rentable Area of the Expansion Space, which is
equal to One Hundred Twenty Thousand Five Hundred Thirty-Seven and 02/100
Dollars ($120,537.02) per annum.

 

2



--------------------------------------------------------------------------------

(v) Commencing March 1, 2010 and continuing through 28, 2011, the Base Rent for
the Expansion Space shall be Thirty-One and 74/100 Dollars ($31.74) per year for
each square foot of Rentable Area of the Expansion Space, which is equal to One
Hundred Twenty-Four Thousand One Hundred Thirty-Five and 14/100 Dollars
($124,135.14) per annum.

The Base Rent due for the first full calendar month during the Expansion Period
for which Rent is owed shall be paid to Landlord by Tenant contemporaneously
with Tenant’s execution hereof.

4. Tenant’s Share. Effective as of the Expansion Space Commencement Date,
Section 1.20 of the Lease is deleted in its entirety and the following
substituted in lieu thereof:

1.20 “Tenant’s Share” shall be a fraction of which the numerator is the Rentable
Area of the Original Premises as set forth in Section 1.15 plus the Expansion
Space, and the denominator is the Rentable Area in the Building as set forth in
Section 1.18 of the Lease.

5. Notwithstanding any provision to the contrary contained in the Lease,
effective as of the Expansion Space Commencement Date and continuing through the
expiration of the Expansion Period, Article 10 of the Lease is hereby amended to
include the following paragraph:

“ Subject to all governmental laws, rules and regulations, Tenant shall be
identified on the Building’s monument sign, at Tenant’s sole cost and expense,
by a standard strip sign, subject to such terms and conditions as Landlord may
require for such signage at Plaza West.”

6. Parking. Notwithstanding any provision to the contrary contained in the
Lease, effective as of the Expansion Space Commencement Date and continuing
through the expiration of the Expansion Period, the second sentence of paragraph
1 of Exhibit “C” to the Lease is hereby amended to provide Tenant the use of
(i) six (6) additional reserved vehicle parking space within the covered portion
of the parking area (thereby entitling Tenant to use a total of fourteen
(14) covered reserved parking spaces), and (ii) seven (7) additional unreserved
vehicle parking spaces within the uncovered portion of the parking area (thereby
entitling Tenant to use a total of twenty-four (24) uncovered unreserved parking
spaces) for the monthly parking of Tenant’s employees. Tenant shall pay for the
additional parking spaces provided in this Second Amendment the Parking Fees at
the current Applicable Rates which are Forty and 00/100 Dollars ($40.00) per
space per month for covered reserved parking and Zero and 00/100 Dollars ($0.00)
per space per month for uncovered unreserved parking.

 

3



--------------------------------------------------------------------------------

7. Right of First Offer. Notwithstanding any provision to the contrary contained
in the Lease, effective as of the Expansion Space Commencement Date, Exhibit “G”
to the Lease shall be deleted in its entirety and Exhibit “G” to this Second
Amendment shall be substituted in lieu thereof.

8. Brokers. Landlord represents to Tenant, and Tenant represents to Landlord
that, except for CB Richard Ellis and Colliers International, no broker, leasing
agent or finder has been engaged in connection with the transaction contemplated
by this Second Amendment. However, in the event of any claims for brokers’ or
finders’ fees or commissions in connection with this Second Amendment, Landlord
and Tenant hereby indemnify and hold each other harmless against any loss,
claim, expense or liability with respect to any commissions or brokerage fees
claimed as a result of the execution of this Second Amendment and/or the renewal
of this Lease due to any action of the indemnifying party.

9. Full Force and Effect. Except as modified herein, the Lease shall remain in
full force and effect.

10. Capitalization. All capitalized terms not defined herein shall have the same
meaning as defined in the Lease.

IN WITNESS THEREOF, this Second Amendment has been executed on the day and year
above written.

 

LANDLORD:     TENANT: HOWARD HUGHES PROPERTIES,     CARDIOVASCULAR
BIOTHERAPEUTICS, INC., LIMITED PARTNERSHIP,     a Delaware corporation a
Delaware limited partnership     By:  

/s/ Kevin T. Orrock

    By:  

/s/ Mickael A. Flaa

Print Name:   Kevin T. Orrock     Print Name:   Mickael A. Flaa Print Title:  
Top Division Exec.     Print Title:   CFO

 

4



--------------------------------------------------------------------------------

EXHIBIT “G”

To Second Amendment

RIGHT OF FIRST OFFER

THE RIGHT OF FIRST OFFER is attached to the Lease between HOWARD HUGHES
PROPERTIES, LIMITED PARTNERSHIP, a Delaware limited partnership, (the
“Landlord”) and CARDIOVASCULAR BIOTHERAPEUTICS, INC., a Delaware corporation
(the “Tenant”).

1. Tenant shall have a right of first offer with respect to any space that
becomes available located on the second (2nd) floor of the Building (the “First
Offer Space”). Notwithstanding the foregoing (i) such first offer right of
Tenant shall commence only following the expiration or earlier termination of
any existing lease pertaining to each such particular First Offer Space, and the
first lease pertaining to each such First Offer Space on any space currently
vacant entered into by Landlord after the date of this Lease (collectively, the
“Superior Leases”), including any renewal of such existing or future lease,
whether or not such renewal is pursuant to an express written provision in such
lease, and regardless of whether any such renewal is consummated pursuant to a
lease amendment or a new lease, and (ii) such first offer right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights granted to the tenants of the Superior Leases and any other
party previously granted a first offer right to the First Offer Space (the
rights described in items (i) and (ii), above to be known collectively as
“Superior Rights”). Tenant’s right of first offer shall be on the terms and
conditions set forth in this Exhibit “G”. Tenant’s right of first offer shall be
on the terms and conditions set forth in this Exhibit “G”. Tenant’s right of
first offer shall only be in effect during the initial Lease Term unless Tenant
has effectively exercised its Option pursuant to Exhibit “F” to the Lease.

2. Landlord shall notify Tenant from time to time when Landlord determines that
Landlord shall commence the marketing of any First Offer Space because such
space shall become available for lease to third parties, where no holder of a
Superior Right desires to lease such space. Landlord shall notify Tenant of the
availability of and offer to lease to Tenant First Offer Space by delivery to
Tenant of a notice (the “First Offer Space Option Notice”), which shall
(i) describe the specific First Offer Space, (ii) contain an initial
determination of the amount of the Fair Market Rent (as defined below) proposed
by Landlord for such First Offer Space, (iii) disclose the then existing state
of improvements and condition of such space, (iv) set forth the approximate date
Tenant would be entitled to take possession of such space. Tenant shall have ten
(10) days from receipt of the First Offer Space Option Notice to accept to
reject the offer for all of such space. Tenant may exercise its right only as to
all of any First Offer Space offered to Tenant. Any attempt to exercise its
offer to less than all of any First Offer Space offered to Tenant shall be null
and void. If Tenant accepts the offer, such space shall become part of the
Premises and Tenant shall be bound with respect to such space by the terms and
conditions of this Lease. If Tenant does not notify Landlord within such ten
(10) days of Tenant’s acceptance of the offer for all of such space, then
Landlord shall thereafter have the right to lease such space not taken by Tenant
to other persons on such terms and conditions as Landlord may elect.

 

5



--------------------------------------------------------------------------------

3. The “Fair Market Rent” for the First Offer Space shall be the then existing
rate for comparable space at the Building. If Tenant accepts the offer to lease
First Offer Space, Tenant shall have ten (10) days from receipt of the First
Offer Space Option Notice to notify Landlord in writing that Tenant does not
agree with Landlord’s determination of the Fair Market Rent. If Tenant fails to
so notify Landlord, Tenant shall be deemed conclusively to have accepted
Landlord’s determination. If Tenant does not agree with Landlord’s proposed Fair
Market Rent, upon such notice Landlord and Tenant shall each submit a new
determination of the Fair Market Rent to appraisal pursuant to Section 4 of this
Exhibit “G” below.

4. Landlord and Tenant shall each appoint one (1) independent appraiser who
shall by profession be a real estate broker who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
commercial properties in the Las Vegas area. The determination of the appraisers
shall be limited to solely the issue of whether Landlord’s or Tenant’s submitted
Fair Market Rent for the Premises is the closest to the actual fair market
rental rate for the Premises as determined by the appraisers. Such decision
shall be based upon the projected prevailing Fair Market Rent as of the
approximate commencement date for the First Offer Space as set forth in the
First Offer Space Option Notice. Each such appraiser shall be appointed within
the fifteen (15) day period after Tenant’s notice that Tenant does not accept
Landlord’s determination.

(a) The two (2) appraisers so appointed shall, within fifteen (15) days of the
date of appointment of the last appointed appraiser, agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth
hereinabove for qualifications of the initial two (2) appraisers.

(b) The three (3) appraisers shall within thirty (30) days of the appointment of
the third appraiser reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Fair Market Rent, and shall notify Landlord and
Tenant thereof.

(c) The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant. If either Landlord or Tenant fails to appoint an
appraiser within the time period specified in this Section 4 hereinabove, the
appraiser appointed by one of them shall reach a decision based upon the same
procedures as set forth above (i.e., by selecting either Landlord’s or Tenant’s
submitted Fair Market Rent), and shall notify Landlord and Tenant thereof, and
such appraiser’s decision shall be binding upon Landlord and Tenant.

(d) If the two (2) appraisers fail to agree upon and appoint a third appraiser,
both appraisers shall be dismissed and the matter to be decided shall be
forthwith submitted to arbitration under the provisions of the American
Arbitration Association, but based up on the same procedures as set forth above
(i.e., by selecting either Landlord’s or Tenant’s submitted Fair Market Rent).

(e) The cost of the appraisal (or arbitration if required pursuant to
Section 4(d) hereof) shall be paid by the party whose submitted fair market
rental rate is not accepted.

 

6



--------------------------------------------------------------------------------

5. If Tenant timely exercises Tenant’s right to lease the First Offer Space as
set forth herein, Landlord and Tenant shall execute an amendment adding such
First Offer Space to this Lease upon the same non-economic terms and conditions
as applicable to the initial Premises, and the economic terms and conditions as
provided in this Exhibit “G”. Thereafter, the total Base Rent payable under this
Lease shall be the sum of the Base Rent for all First Offer Space added to the
Premises plus the Base Rent already payable under the Lease. Tenant shall
commence payment of Base Rent for the First Offer Space and the Lease Term of
the First Offer Space shall commence upon the date of delivery of such space to
Tenant. The Lease Term for the First Offer Space must be for no less than sixty
(60) months, and the Lease Term for the initial Premises shall be extended for
such amount of time so as to expire coterminously with Tenant’s lease of the
First Offer Space.

6. Tenant shall have the right, upon notice to Landlord, to meet from time to
time with representatives of Landlord who are knowledgeable as to the status of
the leasing of First Offer Space to discuss the status of the leasing of First
Offer Space.

7. Tenant shall accept all First Offer Space in its then “as-is” condition as
disclosed in the First Offer Space Option Notice and Landlord shall not be
required to perform any work or furnish any materials in order to prepare such
First Offer Space for Tenant’s occupancy. Tenant shall be entitled to construct
improvements in the First Offer Space in accordance with the provisions of
Article 12 of the Lease.

8. The rights set forth in this Exhibit “G”, and Landlord’s obligations with
respect thereto, shall be personal to the original Tenant and any assignee to
which the original Tenant’s entire interest in this Lease has been assigned
pursuant to the Lease and may only be exercised by the original Tenant or such
assignee (but not any subtenant or other person or entity). The right of first
offer granted herein shall terminate as to a particular First Offer Space upon
the failure by Tenant to exercise its right of first offer with respect to such
First Offer Space as offered by Landlord. Tenant shall not have the right to
lease First Offer Space if, as of the date of the attempted exercise of any
right of first offer by Tenant, or, at Landlord’s option, as of the scheduled
date of delivery of such First Offer Space to Tenant, Tenant is in default under
this Lease after any applicable notice and cure periods.

 

7